Citation Nr: 9923940	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-40 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 50 percent evaluation.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1991 RO rating decision that granted service 
connection for PTSD and assigned a 30 percent rating for this 
condition, effective from February 1991.  In December 1996, 
the Board remanded the case to the RO for additional 
development.  A December 1998 RO rating decision increased 
the evaluation for the PTSD from 30 to 50 percent, effective 
from February 1991.  The veteran continues to disagree with 
the evaluation assigned for the PTSD, and the case was 
returned to the Board in 1999.

The veteran requests a total rating for compensation purposes 
based on individual unemployability.  This claim is moot in 
light of the Board's favorable action in this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by recurring 
nightmares and recollections of events in Vietnam, startle 
response, irritability, panic attacks, anxiety, depression, 
suspiciousness, constricted affect, and circumstantiality 
that produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood.

2.  Symptoms, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform daily 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or name, that produce total occupational and social 
impairment are not shown. 

3.  The veteran's PTSD symptoms render him demonstrably 
unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Code 9411, effective prior to November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from March 1968 to March 1970.

VA and private medical records, including documents received 
from the Social Security Administration (SSA) in the 1990's, 
show that the veteran was treated and examined for PTSD on 
various occasions in the 1990's.  The more salient medical 
reports with regard to his claim for a higher rating for 
PTSD, initially evaluated as 50 percent disabling, are 
discussed in the following paragraphs.

A private medical report shows that the veteran underwent 
psychiatric examination in August 1990.  It was noted that he 
had been a policeman until July 1986 when he was assaulted 
while in the process of making an arrest.  He was knocked 
unconscious and treated in the emergency room of a private 
hospital where X-rays were taken and he was diagnosed as 
having cervical strain/sprain.  Subsequently, he returned to 
work with severe pain and saw a physician who recommended a 
neurological evaluation that revealed a herniated disc at C5-
6 and C6-7.  He was given a medical retirement from his work 
as a police officer in November 1988.  In 1988, he became 
increasingly depressed about his inability to go to work and 
started drinking alcohol heavily.  He drank Scotch, in 
addition to beer, and smoked marijuana.  He was hospitalized 
in February 1990 for alcohol rehabilitation.  In 1988 he 
began renting Vietnam videotapes, including the videotape of 
the movie "Platoon," and became preoccupied with Vietnam 
War experiences.  He was found to have PTSD at this 
examination manifested by flashbacks of his Vietnam 
experiences that appeared vivid and caused him severe 
anxiety; in addition, he had recurrent nightmares of his 
Vietnam experiences that were of a traumatic nature and 
caused him to awaken in a panic-type situation.  Other PTSD 
symptoms included apprehension, vigilance, and recurrent 
recollections of a traumatic experience.

In February 1991, the veteran submitted a claim for service 
connection for PTSD.

The veteran underwent a VA psychiatric examination in June 
1991.  The impressions were PTSD, alcohol dependence, and 
drug abuse (marijuana).  It was noted that the veteran 
functioned well until he lost his job, and that he now had 
delayed onset PTSD that appeared to be mild or moderate.

A report from K. Gujavarty, M.D., received in 1992 notes that 
the veteran had been a patient since January 1992.  The Axis 
I diagnoses were PTSD, alcohol abuse and dependence, and 
panic disorder.  The global assessment of functioning (GAF) 
was 30.  In September 1992, his mood was anxious, he was 
circumstantial with good cognitive functioning.  He did not 
reveal suicidal or homicidal ideation.

A report from Marc Grusensky, M.D., dated in October 1992, 
notes that the veteran was initially seen in March 1990 and 
later at weekly psychotherapy sessions held between June 1992 
and October 1992.  It was noted that the veteran was 
exhibiting symptoms of anxiety and preoccupation with war 
experiences.  It was noted that he was irritable towards his 
wife and children and that he had frequent nightmares with a 
content relating to his war experiences.  The impression was 
PTSD and the veteran was recommended for continued individual 
psychotherapy, and he was encouraged to continue with group 
therapy with Alcoholics Anonymous.

A statement from the veteran's wife dated in October 1992 is 
to the effect that the veteran wanted to be alone when he was 
drinking and that there had been various problems with his 
marriage and employment since service in Vietnam.

SSA documents received in the 1990's show that the veteran 
was awarded disability benefits in 1990, effective from June 
1988.  It was noted that he was severely impaired by chronic 
cervical radiculopathy secondary to herniated cervical discs, 
and that he also had been impaired by PTSD.  It was noted 
that evaluation of the veteran's psychiatric impairment was 
not necessary due to the finding of disability on an 
exertional basis.  A letter from a lawyer dated in August 
1996, notes that he represented the veteran with his claim 
for SSA disability benefits, and that in his professional 
judgment the veteran's PTSD alone was a sufficient basis for 
the grant of SSA disability benefits.  He noted that 
evaluation of the veteran's psychiatric disability was not 
necessary for the SSA disability benefits because he had been 
granted the benefits on an exertional basis.  The attorney 
submitted federal regulations concerning entitlement to SSA 
disability benefits to support his statement and a curriculum 
vitae to support his expertise in claims for SSA disability 
benefits.

A private medical report shows that the veteran underwent 
psychological evaluation in August 1996.  The Axis I 
disorders were PTSD, panic disorder without agoraphobia, 
alcohol dependence, and cannabis abuse.  The GAF was 20.  The 
PTSD symptoms included recurrent and intrusive recollections 
of traumatic experiences in Vietnam, recurrent nightmares, 
flashbacks, persistent avoidance and numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
It was noted that the veteran was chronically in either 
states of anxiety or panic, anger and resentment, or 
depressed moods.  It was noted that he occasionally became 
enraged and made very threatening verbalizations and that his 
wife feared for her safety.  It was also noted that he was 
totally unable to work due to PTSD and PTSD-caused disorders.

A private medical report shows that the veteran underwent 
psychiatric examination in August 1996.  His mood was 
suspicious and apprehensive.  His affect was constricted.  
His speech was circumstantial with poverty of content and 
ideas of reference.  Delusions and hallucinations were 
denied.  Active suicidal or homicidal ideation weren't 
readily visible.  He was alert, oriented to time, place, and 
person.  He showed difficulty in concentration and attention 
span.  The Axis I diagnoses were PTSD, panic disorder, and 
alcohol abuse and dependence.  The GAF was 20.

The veteran underwent a VA psychiatric examination in April 
1997.  The report of this examination with an addendum dated 
in September 1998 notes that the veteran had stopped drinking 
alcohol about 6-7 months ago and that he stopped abusing 
marijuana about 2-3 years ago.  It was noted that his 
marriage had been stormy due to his irritability and severe 
PTSD, panic, and anxiety.  He had nightmares and 
recollections, startle response when approached from behind, 
irritability, poor sleep, emotional numbing, isolation, 
efforts to avoid memories of the war, and anxiety.  The Axis 
I diagnoses were PTSD, panic disorder without agoraphobia, 
and history of alcohol and marijuana dependence that are in 
remission.  The current (and in the past year) GAF was 45.  
Essentially similar findings were made at a VA psychiatric 
examination of the veteran in March 1999, with the GAF 
between 45 and 50, and the only Axis I diagnosis being PTSD.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent


A longitudinal review of the evidence shows that the veteran 
and his wife assert that the veteran's PTSD is more severe 
than currently evaluated and that a total rating should be 
granted for this disorder.  VA and private medical reports 
show that the veteran has received psychiatric treatment in 
the 1990's for various psychiatric problems, including 
alcohol and drug abuse as well as PTSD.  However, the report 
of the veteran's latest VA psychiatric examination in 1999 
only showed the diagnosis of PTSD and the medical evidence 
indicates that the panic disorder previously diagnosed was 
related to this disorder.

Private and VA medical reports of the veteran's psychiatric 
evaluations in the 1990's mostly show GAF scores ranging from 
around 20 to 50.  A GAF of 41-50 is indicative of serious 
symptoms or serious impairment in social, occupational or 
school functioning; a GAF of 30 is indicative of behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas; and a 
GAF of 20 is indicative of some danger of hurting self or 
others or occasionally failing to maintain minimal personal 
hygiene or gross impairment in communications under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's PTSD.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) defines GAF and cites to the DSM-IV 
in Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125, effective prior to or as of November 7, 1996.  These 
GAF scores indicate the presence of PTSD symptoms that 
produce severe social and industrial impairment.

The overall medical evidence indicates that the veteran's 
PTSD is manifested primarily by recurring nightmares and 
recollections of events in Vietnam, startle response, 
irritability, panic attacks, anxiety, depression, 
suspiciousness, constricted affect, and circumstantiality 
that produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood that support the assignment of a 70 percent rating under 
diagnostic code 9411, effective prior to or as of November 7, 
1996.  The medical evidence, however, does not show symptoms, 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform daily 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or name, that produce total occupational and social 
impairment to support granting a total rating for the PTSD 
under diagnostic code 9411, effective as of November 7, 1996.


While the evidence indicates that the veteran has been 
awarded SSA disability benefits based primarily on a cervical 
spine disability, it also shows that the SSA considered the 
veteran impaired due to PTSD.  The evidence also indicates 
that there was no need to evaluate the PTSD for SSA 
disability benefits because he was found disabled on an 
exertional basis.  The medical evidence, as noted in the 
report of the veteran's psychiatric evaluation in August 
1996, indicates that the symptoms of his PTSD alone are 
sufficient to prevent the veteran from obtaining or 
maintaining gainful employment.  Under the earlier criteria, 
demonstrable inability to obtain or retain employment was one 
of the criteria for a 100 percent schedular rating.  In 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court upheld 
the Secretary's interpretation that the criteria for a 
100 percent rating "are each independent bases for granting 
a 100 percent rating."  Accordingly, the Board finds that 
the earlier criteria of diagnostic code 9411 are more 
favorable to the veteran for rating purposes, and that, based 
on those criteria, a total schedular rating is warranted for 
the PTSD.  Since a total rating is granted, the provisions 
for a higher "staged rating" at any time since the 
effective date of the claim as noted by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), are not for 
consideration.






ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

